              Case 2:17-cr-00203-JCC Document 305 Filed 07/13/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR17-0203-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    DARRYL KILGORE,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion to set a case schedule (Dkt.
18   No. 301). The Court previously vacated the trial date and set the matter for a status conference
19   on August 4, 2020, at which the parties must propose a new trial date and pretrial orders
20   deadline. (Dkt. No. 292 at 2.) Defendant now moves for entry of a case schedule based on an
21   unspecified trial date. (See Dkt. Nos. 301, 301-1.) The Government opposes the motion, arguing
22   that entry of a case schedule prior to setting a trial date is premature and that “a number of the
23   proposed deadlines are overly burdensome, impose additional legal obligations on the
24   government, and contravene the local rules.” (Dkt. No. 303 at 1–2.) Given the impracticality of
25   setting a case schedule absent a trial date and the Government’s likely objections to Defendant’s
26   proposed case schedule, Defendant’s motion is DENIED. The parties may propose a stipulated


     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 1
              Case 2:17-cr-00203-JCC Document 305 Filed 07/13/20 Page 2 of 2




 1   case schedule at the August 4, 2020 status conference or Defendant may renew his motion for

 2   entry of a case schedule following the status conference.

 3          DATED this 13th day of July 2020.

 4                                                         William M. McCool
                                                           Clerk of Court
 5
                                                           s/Tomas Hernandez
 6
                                                           Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 2
